DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-11 of Applicant’s response, filed 03/07/2022, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the novelty/non-obviousness of claims 1, 7, and 14, the prior art does not appear to teach, in the context of the systems and methods recited for tracking spoilage status, that instructions are received at the container which comprise set timer, turn on visual display indicator based on ambient light reading, turn off visual display indicator based on ambient light reading, change timer setting, stop timer, activate tracking module, associate tracking module with the food storage container, receive information associated with the contents of the food storage container and reset device and instructions are sent from the container which comprise button press notification, ambient light reading, food is no longer being tracked, and device has been turned off. Such a combination of elements is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
 P. H. Chou et al., "A Bluetooth-Smart Insulating Container for Cold-Chain Logistics," 2013 IEEE 6th International Conference on Service-Oriented Computing and Applications, 2013, pp. 298-303, doi: 10.1109/SOCA.2013.46; hereinafter “Chou”
Chou generally teaches a Bluetooth enable shipping container which may track spoilage status of its contents, but is silent as to the specific combination of elements outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.